EMERGING VISION, INC. Employment Agreement with Glenn Spina This Agreement entered into by and between EMERGING VISION, INC. (the “Company”) and GLENN SPINA (the “Employee”), residing at 28494 N. 68th Avenue, Peoria, Arizona 85383, effective as ofDecember 1, 2009 (the “Effective Date”). WHEREAS, the parties desire by this writing to set forth the employment relationship of the Company and the Employee. NOW, THEREFORE, it is AGREED as follows: 1.Employment.The Employee is employed in the position of Chief Executive Officer/President of the Company. The Employee shall perform such duties and render such services for the Company as are customarily performed by persons situated in a similar capacity.Employee’s services shall be full time and exclusive, subject to the exceptions provided herein.Except for passive investments in non-optical related businesses and/or ventures, services in connection with any civic, professional, educational or charitable organization or trade association, or as otherwise permitted hereunder, Employee shall devote all of Employee’s business time, attention and best efforts, skill and ability to promote the interests of the Company and perform the services under this Agreement.Employee shall report to the Board of Directors of the Company (the “Board”).During the Term, Employee shall be amember of the Board, provided however that Employee shall be deemed to have resigned from the Board upon termination of this Agreement.The Employee’s duties shall be such as the Board from time to time directs, but shall be consistent with industry standards for presidents of companies in the consumer products/optical franchising business. 2.Base Compensation.The Company agrees to pay the Employee during the Term of this Agreement a salary (the “Base Compensation”) at the rate of $250,000.00 per annum, payable in cash in accordance with the Company’s normal payroll practices but in no event less frequently than twice per month. 3.Bonus Compensation. (a) During the Term, provided the Employee’s employment has not been terminated for Just Cause or resignation by Employee, in addition to the Base Compensation payable to the Employee pursuant to Section 2 hereof, the Employee, subject to the terms and conditions hereof, shall also be entitled to receive from the
